Citation Nr: 0613819	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disorder manifested by leg and groin pain.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for gout.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to February 1970.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision.  In November 2003, a Travel Board hearing 
was held before the undersigned.  A transcript of this 
hearing is of record.  In August 2004, the case was remanded 
for RO initial consideration of additional evidence received 
and for further evidentiary development.


FINDINGS OF FACT

1.  An unappealed February 1997 rating decision declined to 
reopen a claim seeking service connection for a disability 
manifested by leg/groin pain, which was previously denied 
based essentially on findings that such disability was not 
shown to be related to the veteran's service or to Agent 
Orange exposure therein.  

2.  Evidence received since the February 1997 rating decision 
is cumulative in the matter of service connection for a 
disability manifested by leg and groin pain; does not tend to 
relate such disability to service; and does not raise a 
reasonable possibility of substantiating the claim.

3.  An unappealed February 1997 rating decision denied 
service connection for gout based essentially on findings 
that it was not manifested in service or related to service 
or to Agent Orange exposure therein.  

4.  Evidence received since the February 1997 rating decision 
is cumulative, does not tend to relate gout to the veteran's 
service, and does not raise a reasonable possibility of 
substantiating the claim.





CONCLUSIONS OF LAW

1.  Evidence received since the February 1997 rating decision 
that declined to reopen a claim seeking service connection 
for a disorder manifested by leg and groin pain is not new 
and material, and such claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2005).  

2.  Evidence received since the February 1997 rating decision 
that denied service connection for gout is not new and 
material, and such claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
An October 2002 letter (prior to the decision on appeal) 
provided some initial VCAA-mandated notice regarding the 
claim.  He was advised of his and VA's responsibilities in 
the development of the claims, to submit any pertinent 
evidence (medical reports) in his possession (at p. 2), and 
of evidence needed to support his claim (medical reports 
showing the disability).  While complete notice was not 
provided prior to the initial determination in these matters, 
the veteran is not prejudiced by such notice timing 
deficiency.  He was notified of everything required by the 
rating decision on appeal (which explained the reason for the 
denial of the claims), a May 2003 statement of the case (SOC) 
(which explained what the record showed and what was needed 
to substantiate the underlying claims, as well as the to 
reopen the claims, and outlined all pertinent regulatory 
provisions), a January 2006 supplemental SOC (SSOC) (which 
reviewed the claims to reopen in light of additional evidence 
received and advised the veteran of the updated status of the 
appeal), and additional letters in August 2004 and in March 
2006 (which provided mandated notice as outlined by the U.S. 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  The 
veteran has had ample opportunity to respond and to 
supplement the record after all essential notice was given.  
No further notice is necessary.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  In 
August 2004 the case was remanded for the RO to secure VA 
treatment records (which were constructively of record).  
Significantly, in a claim to reopen a claim seeking service 
connection, the duty to assist by arranging for a VA 
examination or securing an advisory medical opinion does not 
apply unless the claim has been reopened.  VA's duty to 
assist is also met. 

III. Factual Background 

Significantly, the veteran's service included combat service 
in Vietnam.  

The veteran's service medical records show that in January 
1969, he was seen for complaints of back pain.  That same 
month he also reported pain and swelling in his left hand.  
In April 1969, he complained of swelling in the left ankle 
accompanied by tenderness and pain.  An ace bandage was 
applied.  That month he was also seen for a lifting injury of 
the lumbar spine.  In May 1969, he was seen for left knee 
knife (bayonet) cut.  He complained of pain, swelling, and 
tenderness in the knee.  X-rays of the knee were normal and 
the impression was normal knee.  In June 1969 he complained 
of a urethral discharge for two weeks and swelling in his 
right groin for a week and a half.  The impression was rule 
out gonorrhea (GC), rule out lymphogranuloma venerum (LGV), 
and rule out reactive lymphadenopathy.  Approximately nine 
days later the provisional diagnosis was granuloma inguinale 
vs. lympho venerum.  Similar complaints of groin swelling 
were also noted in July 1969.  The veteran's separation 
examination was negative for complaints, findings, or 
diagnoses related to gout or a disability manifested by leg 
and/or groin pain.  The lower extremities and pertinent 
laboratory studies (urinalysis) were normal.

VA treatment records indicate the veteran was first seen for 
complaints of left leg and right thigh pain in November 1984.  
He returned with similar complaints in January 1985.  X-rays 
of the left femur revealed no evidence of recent fracture, 
osteolytic or osteoblastic lesion, abnormal periosteal new 
bone formation, or radiopaque foreign body.  The impression 
was left thigh pain of questionable etiology.  Bilateral leg 
pain was also noted in August 1985.  The assessment was 
nonspecific muscle pain.  

On October 1986 VA examination, the veteran complained of 
constant pain in both legs.  He reported that the pain was 
mostly in the calves and went up through the thighs and into 
the groin area.  He indicated that he had the pain for three 
years.  The physician indicated that the cause of the pain 
could not be determined from examination.  The diagnosis was 
constant pain in both legs and groin of undetermined 
etiology.

A December 1986 rating decision denied service connection for 
leg/groin pain on the basis that there was no evidence of a 
chronic disorder and complaints were too remote from military 
service to be related to such, and were not related to Agent 
Orange exposure.  

On February 1987 VA examination, the veteran complained of 
left thigh pain that ached and throbbed, and waxed and waned.  
It radiated to the ankle and (rarely) to the groin.  He also 
complained of similar right leg pain and of low back pain.  
There was no history of injury or precipitating event.  He 
denied playing sports or increased activity out of fear of 
his leg buckling.  X-rays of the lumbar spine revealed 
degenerative joint disease at L5-S1.  The impression was left 
thigh/leg pain of unclear etiology.  The examiner commented 
that it was not progressive or classic for sciatica.  

On December 1992 VA examination, the veteran reported a past 
medical history that included gout.  

On November 1996 Agent Orange examination, the veteran 
complained of foot pain.  The diagnoses included foot pain.

On November 1996 VA bones examination, the veteran reported a 
history of gout with occasional foot pain from attacks and 
generalized lower extremity pain.  The diagnoses were gout 
and leg pain of undetermined etiology.

A February 1997 rating decision denied service connection for 
gout, claimed as due to exposure to Agent Orange, finding 
essentially that such disease was unrelated to service (as it 
was not manifested in service, and is not a disease that may 
be presumptively service connected based on herbicide 
exposure).  The RO also declined to reopen a claim seeking 
service connection for leg pain on the basis that additional 
evidence received did not show that such disability was 
incurred in service or was related to herbicide exposure 
therein.  The veteran was notified of this decision that same 
month, and did not appeal it.  

On September 1999 VA examination, the veteran's records were 
reviewed.  The diagnoses included a history of gouty 
arthritis.

VA records from October 1999 to August 2005 reflect 
complaints and treatment for gout and leg pain.  A January 
2003 record notes that the veteran had a 27-year history of 
gout and that he expressed a belief that his joint problems 
are related to Agent Orange exposure.  In March 2003, the 
veteran complained of severe bilateral leg pain that the 
physician indicated was in the context of known spinal 
stenosis and disc disease.  

At a November 2003 Travel Board hearing, the veteran denied 
leg and groin pain and indicated that he desired treatment 
for gout.

VA records in July and August 2005 reflect that the veteran 
called with complaints of left groin bulging that interfered 
with urine flow.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date (in October 2002), and the 
new definition applies.  Under the revised version, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award t he claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). 

As was noted above, the February 1997 rating decision 
determinations denying service connection for gout and 
declining to reopen a claim of service connection for a 
disability manifested by left leg/groin pain were not 
appealed, and are final based on the evidence then of record.  
38 U.S.C.A. § 7105.  The claims may not be reopened and 
granted unless new and material evidence is received.  
Because the unestablished fact necessary to substantiate each 
of these two service connection claims was the matter of a 
nexus between the claimed disability and service, the only 
evidence that would be new and material and raising a 
reasonable possibility of substantiating the claims would be 
evidence tending to show that the claimed disorders are 
indeed related to the veteran's active service (i.e., were 
incurred or aggravated therein).  

Significantly, neither of the disabilities at issue is a 
disease listed in 38 C.F.R. § 3.309(e).  Consequently, as the 
veteran was previously advised (with the prior denials), the 
Agent Orange presumptive provisions of 38 U.S.C.A. § 1116 do 
not apply.  Likewise, it is neither alleged, nor suggested by 
any competent evidence of record that the claimed 
disabilities were incurred or aggravated in combat.  Hence, 
the relaxed evidentiary standards afforded by 38 U.S.C.A. 
§ 1154(b) also do not apply.   

The evidence received since the February 1997 rating decision 
consists of medical records (some duplicates of what was of 
record in February 1997) that reflect complaints and 
treatment for leg/groin pain and gout.  In addition, the 
veteran testified at a Travel Board hearing that he did not 
have leg and groin pain, but sought treatment for gout.  This 
evidence (the majority of medical records and testimony) is 
new only in the sense that it was not of record at the time 
of February 1997 decision.  As to the instant claims, it is 
merely cumulative or redundant (and not material).  It merely 
describes the veteran's current condition, and therefore is 
insufficient to reopen the claims seeking service connection.  
See  Morton v. Principi, 3 Vet. App. 508 (1992).  

Because he is a layperson, the veteran's own belief that his 
gout is related to his active service (including as due to 
exposure to Agent Orange therein) is not competent evidence. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As no competent evidence received since the February 1997 
decision suggests either gout or a disability manifested by 
leg and groin pain is related to service (including by virtue 
of exposure to Agent Orange), the evidence received does not 
relate to an unestablished fact necessary to substantiate the 
claims, does not raise a reasonable possibility of 
substantiating the claims, and is not new and material.  
Consequently, the claims may not be reopened.







ORDER

The appeal to reopen a claim of service connection for a 
disorder manifested by leg and groin pain is denied.

The appeal to reopen a claim of service connection for gout 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


